EXHIBIT U
Kari Ewalt

From:                                         Matthews, Maria I. <Maria.Matthews@DOS.MyFlorida.com>
Sent:                                         Friday, June 7, 2019 10:27 AM
To:                                           SOEList; SOEStaffContacts
Cc:                                           Brown, Toshia; Marconnet, Amber
Subject:                                      Felon File Processing
Attachments:                                  DOC Supervision Example.pdf; DOC Incarceration Example.pdf

Follow Up Flag:                               Follow up
Flag Status:                                  Completed


Dear Supervisors and staff,

The Division will begin today to forward electronically case files of potentially ineligible registered voters who
have been identified as convicted of a felony and are currently in prison or under supervision with the Florida
Department of Corrections (DOC) as part of their sentence.

In each case file, you will find a copy of a screen shot of ‘the inmate’ or of the person as supervised based on
information from the Florida Department of Corrections’ official’s webpage. See attached examples. These
official screen shots will take the place of a copy of the judgment and will constitute the “documentation upon
which the potential ineligibility is based” pursuant to section 98.075(7), Fla. Stat. Therefore, a judgment will not
be included in the case file.

To determine if a person is still in prison or under supervision with DOC, you may search the online
“Corrections Offender Network” by name or DC number. We recommend you search by the DC number that is
in the screen shot in the case file sent to you. You may Search All Corrections Offender Databases whereby it
will return information indicating another link to either the active inmate or supervised offender database. Click
on the link for the detailed and updated information on the status.

If you have any questions about a case file, please contact Amber Marconnet,
amber.marconnet@dos.myflorida.com; 850.245.6224.


Respectfully,

Maria Matthews, Esq.
Division of Elections, Director
Florida Department of State
500 S. Bronough Street
Tallahassee, Florida 32399
850.245.6520
Maria.matthews@dos.myflorida.com
This response is provided for reference only and does not constitute legal advice or representation. As applied to a particular set of facts or circumstances,
interested parties should refer to the Florida Statutes and applicable case law, and/or consult a private attorney before drawing any legal conclusions or relying
upon the information provided.
Please note: Florida has a broad public records law. Written communications to or from state officials regarding state business constitute public records and are
available to the public and media upon request unless the information is subject to a specific statutory exemption. Therefore, your e-mail message may be subject
to public disclosure.




                                                                                1
